Citation Nr: 1115767	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to April 9, 2009 and to a disability rating in excess of 70 percent for PTSD thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.

An October 2007 rating decision denied the Veteran's claim for a disability evaluation in excess of 30 percent for PTSD.  

A January 2008 rating decision awarded a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 effective from October 2, 2007 and confirmed and continued a 30 percent rating from December 1, 2007, for the Veteran's service-connected PTSD.

In a May 2009 rating decision, the Veteran was awarded another temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 effective from June 5, 2008.  In addition, the RO assigned a 50 percent disability rating, effective from the Veteran's date of claim, July 24, 2007 and from August 1, 2008.  

This case was previously before the Board in May 2010, wherein it was remanded for additional development and due process consideration.  The case was returned to the Board for appellate consideration.   Subsequently, in a January 2011 rating decision, the Veteran was assigned a 70 percent disability evaluation for his PTSD, effective April 9, 2009.  The Veteran has continued his appeal for a higher disability rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified in support of his claim during a hearing held at the RO before a Decision Review Officer (DRO) in January 2009.  A transcript of that proceeding is of record.


FINDING OF FACT

Throughout the rating periods on appeal, the Veteran's PTSD causes depression, irritability, anxiety, and impaired sleep, but his PTSD does not cause suicidal or homicidal ideation, obsessive rituals, impaired thought processes, delusions or hallucinations, disorientation, or neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for an evaluation 70 percent, but no higher, for PTSD for the entire rating period since July 24, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in July 2007, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, a June 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 (2007).  

Analysis

The Veteran's PTSD is presently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 for the period prior to April 9, 2009 and as 70 percent disabling thereafter.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-connected PTSD under the relevant rating criteria, Diagnostic Code 9411, the Board finds that the Veteran's disability picture is most consistent with the current 70 percent disability evaluation for the entire rating period on appeal, but that an increased disability evaluation beyond 70 percent is not warranted for any part of the rating period on appeal.  In this regard, the objective clinical evidence of record does not show that the Veteran experiences obsessional rituals which interfere with routine activities, or that he has intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran also does not have grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities associated with daily living (including maintaining personal hygiene); disorientation as to time or place; memory loss for names of close relatives, own occupation, or own name, as a result of his service-connected PTSD.  

Although the Board acknowledges that the Veteran reported some suicidal ideation without intent at his October 2007 VA hospitalization, he denied experiencing suicidal or homicidal ideation at his August 2007 and June 2010 VA examinations, and there was no objective evidence of such ideation or evidence of hallucinations or delusions either examination.  Likewise, at his August 2007 VA examination, the Veteran reported complaints of nightmares and flashbacks, depressed mood, and hyperarousal, with irritability, decreased concentration, and anxiety.   Nonetheless, at both examinations and upon treatment, the Veteran had good hygiene and was alert, cooperative, and correctly oriented in all spheres (to time, place, and person); at that time, he also had intact long-term memory, normal speech, and logical and goal-directed thought processes, despite an anxious and depressed mood.  According to the Veteran's VA treatment records, the Veteran has been depressed and hypervigilant, and experiences insomnia, but remains oriented and cooperative, with normal thought processes and no psychosis.  Similarly, there was no evidence of involuntary movements or psychomotor agitation.  More recently, at his June 2010 VA examination, the Veteran had normal psychomotor activity, speech, concentration, and thought processes, despite anxiety.  Moreover, treatment records throughout the rating period on appeal, including his hospitalization records, indicate that the Veteran retained good judgment and insight.  There was no evidence of hallucinations or delusions, panic attacks, suicidal or homicidal ideation, or obsessive behavior.  The Veteran had irritability and impaired sleep, but impulse control was good and his memory was only mildly impaired.   

Additionally, the Veteran had a Global Assessment of Functioning (GAF) score, as a result of the impact of his service-connected PTSD, of 55 on examination in August 2007, 50 on treatment in May 2008, and 49 upon VA examination in June 2010.  The June 2010 VA examiner noted that the Veteran had some limitations in social and occupational functioning due to the intertwined nature of his depression and PTSD, as he is discouraged by the impact of his PTSD symptoms on his ability to cope with stressful situations and in certain relationships, but the VA examiner did not find that the Veteran had total occupational or social impairment, or deficiencies in judgment or thought processes.  The Board acknowledges that a GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this regard, the VA medical providers and examiners' clinical findings are nevertheless probative in making this important determination, as these findings more accurately portray the relevant, objective symptoms of the Veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no justification for increasing the rating for the Veteran's PTSD on the basis of his GAF scores; as they are commensurate with his current rating.  See 38 C.F.R. § 4.7.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD; the Veteran's currently assigned 70 percent disability evaluation adequately contemplates the Veteran's depression, anxiety, sleep and memory impairment, and difficulty in adapting to stressful circumstances.  Although the Veteran was hospitalized in October 2007 and June 2008, the evidence demonstrates that the Veteran sought hospitalization in order to obtain skills with which to manage his PTSD symptoms.  Likewise, the Board acknowledges that the Veteran is not currently employed, but notes that the June 2010 VA examination report states that the Veteran reported that he retired after a 32 year career in 2005.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the evidence of record reveals manifestations consistent with a 70 percent evaluation for PTSD, but no higher, for the entire rating period on appeal.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A 70 percent disability rating is granted for the entire rating period on appeal, for PTSD, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


